United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1547
                                   ___________

Cornelius Moore,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska
Gregory L. Sims; Unknown Wilhelm, *
Lt.; Luke Wilke; City of Lincoln       * [UNPUBLISHED]
Police Department; Beverly Hawk;       *
Cornhusker Place Detoxification        *
Center; City of Lincoln, Nebraska,     *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: June 23, 2004
                                Filed: July 14, 2005
                                 ___________

Before BYE, McMILLIAN and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Cornelius Moore, a Nebraska inmate, appeals from the final judgment entered
in the District Court1 for the District of Nebraska denying Moore’s third Fed. R. Civ.
P. 60(b)(6) motion. Having thoroughly reviewed the record, we conclude that the


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
district court did not abuse its discretion in denying the motion. It was not filed
within a reasonable time, it presented arguments that could have been raised in a
timely appeal from the underlying judgment, and it also presented arguments that had
been previously rejected by the district court. See Swope v. Siegel-Robert, Inc., 243
F.3d 486, 498 (8th Cir.) (Rule 60(b) movant must demonstrate exceptional
circumstances to obtain relief; denial of motion reviewed for abuse of discretion),
cert. denied, 534 U.S. 887 (2001).

     Accordingly, we affirm. See 8th Cir. R. 47A(a). We deny Moore’s motion for
production of the record.
                       ______________________________




                                         -2-